DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 11, 2022 has been entered.  Claims 1, 3-5, 7-17 remain pending in the application.    
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Oliver Bajracharya on 02/23/2022.
The application has been amended as follows: Depend claim 9 from claim 1 (instead of cancelled claim 2).
Allowable Subject Matter
Claims 1, 3-5, 7-17  allowed.
The following is an examiner’s statement of reasons for allowance: With respect to the independent claims, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter:
Claim 1:  “at least two electrodes which are configured to both detect a specific gesture of a user, executed in the surroundings of the closed closure flap, as an operator control event 
Claim 15:  “at least two electrodes are configured both for detecting a specific gesture of a user, executed in the surroundings of the closed closure flap, as an operator control event in order to open the closure flap and as part of the anti-pinch mechanism when the closure flap closes, for determining in a contactless manner a possible obstacle in the adjustment path of the closure flap”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612